1
                                                                                         FILED IN THE
2                                                                                    U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF WASHINGTON

3
                                                                               Aug 05, 2019
4                                                                                   SEAN F. MCAVOY, CLERK


5                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
6

7
     DENA M.1,                                             No.     4:18-CV-5164-EFS
8
                                     Plaintiff,
9
                                                              ORDER RULING ON CROSS
10                   v.                                       MOTIONS FOR SUMMARY
                                                              JUDGMENT
11   COMMISSIONER OF SOCIAL
     SECURITY,
12

13                                   Defendant.

14

15

16           Before the Court are the parties’ cross motions for summary judgment, ECF
17   Nos. 11 & 15. Plaintiff Deena M. appeals a denial of benefits by the Administrative
18   Law Judge (ALJ).2 She alleges the ALJ erred by (1) failing to classify Plaintiff’s
19   impairments as severe; (2) rejecting Plaintiff’s subjective testimony; and (3)
20   improperly weighing the opinions of her medical providers.3 The Commissioner of
21   Social Security asks the Court to affirm the ALJ’s decision finding Plaintiff not
22   disabled.4 After reviewing the record and relevant authority, the Court grants
23

24
     1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
25       initial. See LCivR 5.2(c). When quoting the Administrative Record in this order, the Court will
         substitute “Plaintiff” for any other identifier that was used.
26   2   See generally ECF No. 11.
     3   Id.
27   4   ECF No. 15.



              ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 1
1    Plaintiff’s Motion for Summary Judgment, ECF No. 11, and denies Defendant’s

2    Motion for Summary Judgment, ECF No. 15.

3                             I.      Factual and Procedural Summary

4             Plaintiff was born on December 13, 1973.5 Plaintiff protectively filed Titles II

5    and XVI applications on August 5 and 6, 2014 alleging a disability onset date of

6    January 28, 2014.6 Plaintiff meets the insured status requirements through

7    December 31, 2019.7 Her claim was denied initially and upon reconsideration.8 A

8    video hearing was held on August 14, 2017, before Administrative Law Judge Jesse

9    Shumway.9

10            At step one,10 the ALJ determined that Plaintiff had not engaged in

11   substantial gainful activity since January 28, 2014, the alleged onset date.11

12            At step two, the ALJ concluded that Plaintiff had the following medically

13   determinable severe impairments: fibromyalgia, obesity, asthma, tendinitis of the

14   left shoulder, and diabetes with peripheral neuropathy.12 The ALJ also concluded

15   that the following alleged impairments were not severe: cervical and lumber spine

16   abnormalities, migraines, sleep apnea, optic neuritis, thyromegaly, acute cystitis,

17   hypothyroidism, dyslipidemia, sinusitis, rhinitis, hypertension, irritable bowel

18   syndrome, chest pain and palpitations, bilateral hand and wrist pain, post-

19   traumatic stress disorder, memory loss, cognitive impairment, major depressive

20   disorder, anxiety, and mental impairments.13

21

22   5    AR 109.
     6    AR 15.
23   7    AR 18.
     8    Id.
24   9    Id.
     10   The applicable five-step disability determination process is set forth in the ALJ’s decision, AR 16–
25        17, and the Court presumes the parties are well acquainted with that standard process. As such,
          the Court does not restate the five-step process in this order.
26   11   AR 18.
     12   Id.
27   13   AR 18–21.



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 2
1

2            At step three, the ALJ found that Plaintiff did not have an impairment or

3    combination of impairments that meets or medically equals the severity of one of

4    the listed impairments.14

5            At step four, the ALJ found that Plaintiff had the residual functional capacity

6    to perform light work as defined in 20 CFR § 404.1567(b) and 416.967(b) except: she

7    can only occasionally push, pull, and reach within her left upper extremity, she

8    cannot climb ladders, ropes, or scaffolds; she can only occasionally climb ramps and

9    stairs; she can only occasionally balance, stoop, kneel, crouch, and crawl; she cannot

10   have concentrated exposure to extreme cold, heat, or vibration; and she cannot be

11   exposed to hazards, including unprotected heights and moving mechanical parts.15

12           In reaching these conclusions, the ALJ found that Plaintiff’s medically

13   determinable impairments could reasonably be expected to cause the alleged

14   symptoms.16 However, the ALJ concluded that Plaintiff’s statements concerning the

15   intensity, persistence, and limiting effects of those symptoms were not entirely

16   consistent with the medical evidence and other evidence in the record.17

17           In determining Plaintiff’s RFC, the ALJ gave great weight to the opinion of

18   Dr. Jay Toews and the State agency medical consultants, however, the ALJ gave

19   only some weight to the opinion of the State agency psychological consultant,

20   Dr. Renee Eienhower.18 The ALJ gave partial weight to the opinion of Dr. William

21   Drenguis.19 He also assigned little weight to the opinions of Dr. Patrick Reilly,

22   Dr. Jung Lim, and Dr. Payal Gaba.20

23

24   14   AR 22.
     15   Id.
25   16   AR 23.
     17   Id.
26   18   AR 25.
     19   Id.
27   20   AR 26.



              ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 3
1            At step five, the ALJ found Plaintiff was capable of performing past relevant

2    work as a medical billing assistant and a customer service representative.21

3            The ALJ issued an unfavorable decision on August 25, 2017.22 The Appeals

4    Council denied Plaintiff’s request for review,23 and she timely appealed to this

5    Court.24

6                                      II.     Standard of Review

7            A district court’s review of the Commissioner’s final decision is governed by

8    42 U.S.C. § 405(g). The scope of review under § 405(g) is limited: the Commissioner’s

9    decision will be disturbed “only if it is not supported by substantial evidence or is

10   based on legal error.”25 Substantial evidence is “more than a mere scintilla but less

11   than a preponderance; it is such relevant evidence as a reasonable mind might accept

12   as adequate to support a conclusion.”26

13           It is the role of the ALJ, not this Court, to weigh conflicting evidence and make

14   credibility assessments. If the evidence in the record “is susceptible to more than one

15   rational interpretation, [the court] must uphold the ALJ’s findings if they are

16   supported by inferences reasonably drawn from the record.”27 Further, a district

17   court “may not reverse an ALJ’s decision on account of an error that is harmless.”28

18   An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

19   nondisability determination.”29 The party appealing the ALJ’s decision generally

20   bears the burden of establishing that it was harmed.30

21

22
     21   AR 27.
23   22   AR 30.
     23   AR 1–6.
24   24   ECF No. 1.
     25   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
25   26   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
     27   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
26   28   Id.
     29   Id. at 1115 (quotation and citation omitted).
27   30   Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 4
1                                 III.    Applicable Law & Analysis

2    A.      The ALJ erred by failing to consider Plaintiff’s alleged fatty liver

3            disease impairment.

4            Plaintiff argues that the ALJ erred at step two by failing to consider her fatty

5    liver disease a “severe” impairment. The step two inquiry is a de minimis screening

6    device to dispose of groundless or frivolous claims.31 At step two, the ALJ must

7    conclude whether a claimant suffers from a “severe” impairment or combination of

8    impairments.32 A “severe” impairment is one that has more than a slight effect on

9    the claimant’s ability to work.33 The claimant must prove the existence of a physical

10   or mental impairment by providing medical evidence consisting of signs, symptoms,

11   and laboratory findings.34 The effects of all symptoms must be evaluated on the basis

12   of a medically determinable impairment which can be shown to be the cause of the

13   symptoms.35 Once medical evidence of an underlying impairment has been shown,

14   medical findings are not required to support the alleged severity of pain.36

15           The ALJ must also consider the combined effect of all of the claimant’s

16   impairments on his or her ability to function, without regard to whether each alone

17   was sufficiently severe.37 The combined effect shall be considered “throughout the

18   disability determination process.”38 The adjudicator’s role at step two is further

19   explained by SSR 85–28:

20
             A determination that an impairment(s) is not severe requires a careful
21           evaluation of the medical findings which describe the impairment(s) and
             an informed judgment about its (their) limiting effects on the
22

23   31   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (citing Bowen v. Yuckert, 482 U.S. 137, 153–
          154 (1987));
24   32   Id. (citation omitted).
     33   Id.
25   34   20 C.F.R. §§ 404.1521, 416.912.
     35   20 C.F.R. §§ 404.1523, 416.923.
26   36   Bunnell v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991).
     37   20 C.F.R. §§ 404.1523, 416.923.
27   38   Id.



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 5
             individual's physical and mental ability(ies) to perform basic work
1            activities; thus, an assessment of function is inherent in the medical
             evaluation process itself. At the second step of sequential evaluation,
2            then, medical evidence alone is evaluated in order to assess the effects
             of the impairment(s) on ability to do basic work activities.
3
             ...
4
             If ... evidence shows that the person cannot perform his or her past
5            relevant work because of the unique features of that work, a denial at
             the “not severe” step of the sequential evaluation process is
6            inappropriate. The inability to perform past relevant work in such
             instances warrants further evaluation of the individual’s ability to do
7            other work considering age, education and work experience.39
8

9            The ALJ failed to evaluate—or even mention—Plaintiff’s fatty liver disease,
10   for which there is medical evidentiary support. Symptoms of fatty liver disease may
11   include: a feeling of fullness in the middle or upper right side of the abdomen,
12   abdominal pain, loss of appetite or weight loss, nausea, weakness, jaundice, swelling
13   of the abdomen and legs, mental confusion, extreme fatigue, or tiredness.40 Multiple
14   doctors’ reports show a diagnosis of fatty liver.41 Her liver problems, including two
15   focal nodular hyperplastia spots, are documented throughout the record.42 Plaintiff
16   began complaining of right abdominal pain in 2012, which prompted her medical
17   providers to perform an ultrasound on her liver.43 An ultrasound revealed two
18   lesions.44 The lesions progressed over time and Plaintiff was eventually diagnosed
19   with fatty liver disease.45 She continued to frequently report upper right abdominal
20
     39   SSR 85–28.
21   40   Fatty Liver Disease, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/15831-fatty-
          liver-disease.
22   41   E.g., AR 533 (diagnosis of fatty liver, signed by Dr. Lee Stone); AR 819 (diagnosis of fatty liver
          signed by Dr. Romana Shehzadi); AR 824 (diagnosis of fatty liver, signed by Dr. John M. Gowdy).
23   42   E.g., AR 533, 539, 552, 629, 630, 767 & 811.
     43   AR 539.
24   44   Id.
     45   AR 666 (January of 2013, new lesions on liver); AR 497–98 (June 2013, lesions had not worsened,
25        but “liver [was] somewhat enlarged.”); AR 471 (December 2013, lesions had diminished and
          demonstrated benign behavior); AR 530 (June 2014, “fatty liver” appeared as a diagnosis and
26        Plaintiff was “given fatty liver handout.”); AR 896–97 (September 2015, two new lesions noted);
          AR 915 (November 2016, lesions had increased in size and doctor prescribed a dedicated MRI of
27        Plaintiff’s liver ).



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 6
1    pain, fatigue, confusion, and nausea.46 Thus, there is not the total absence of

2    objective medical evidence necessary to preclude a step two finding of a “severe”

3    mental impairment.47

4             Defendant argues that the ALJ did not need to consider Plaintiff’s fatty liver

5    disease because Plaintiff’ did not specifically mention the term “fatty liver” in her

6    application, nor did she specifically mention it at the administrative hearing.48

7    Plaintiff’s application lists few impairments by name—instead, she listed mostly

8    symptoms.49 One of those symptoms, was severe abdominal pain.50 The ALJ is not

9    permitted to ignore significant and probative evidence without explanation.51 Given

10   that there were a substantial number of records that clearly and specifically related

11   to Plaintiff’s liver issues, the ALJ had a duty to examine these records and consider

12   whether Plaintiff’s fatty liver was a severe impairment. Further, although Plaintiff

13   did not use the specific diagnoses of mild obstructive sleep apnea, hypothyroidism,

14   dyslipidemia, sinusitis, rhinitis, or hypertension, the ALJ evaluated each of those

15   impairments.52 Because the ALJ did not address whether Plaintiff’s fatty liver was

16   a severe impairment, the Court finds the ALJ erred at step two.

17   B.       The ALJ’s error was not harmless.

18            Having determined the ALJ erred at step two, the Court next must consider

19   whether the error was harmless. The Court “may not reverse an ALJ’s decision on

20
     46   See, e.g., AR 355, 360, 378 & 383. Although the ALJ later discredited Plaintiff’s testimony
21        regarding the severity of her fatigue, pain, and confusion, the ALJ is “required to consider the
          claimant’s subjective symptoms, such as pain or fatigue, in determining severity.” Smolen, 80
22        F.3d at 1290 (citing SSR 88-13). At step two, the ALJ cannot discount Plaintiff’s credibility based
          on the medical record evidence unless the record reveals inconsistency between Plaintiff’s claimed
23        symptoms and the medical record. See Webb v. Barnhart, 433 F.3d 683, 688 (9th Cir. 2005).
     47   Webb, 433 F.3d at 688.
24   48

     49   See AR 315 (Plaintiff lists memory loss, dizziness, impaired vision, diabetes II, and optic neuritis
25        under “medical conditions”); see also AR 323 (Plaintiff lists “severe stomach pain/side pain
          constantly, severe diarrhea . . . shakiness, type II diabetes . . . ” under “remarks”).”
26   50   AR 323.
     51   See Flores v. Shalala, 49 F.3d 562, 571 (9th Cir. 1995).
27   52   AR 18–19.



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 7
1    account of an error that is harmless.”53 An error is harmless “where it is

2    inconsequential to the ultimate nondisability determination.”54 If the ALJ

3    determines a severe impairment exists at step two, all medically determinable

4    impairments must be considered in the remaining steps of the sequential

5    evaluation.55 When the ALJ accounts for limitations posed by an impairment later

6    in the sequential evaluation, any error in failing to include the impairment at step

7    two is harmless.56

8            As noted above, the ALJ resolved step two in Plaintiff’s favor by finding she

9    had severe impairments.57 Defendant argues that all symptoms were accounted for.

10   However, the Court cannot say that the ALJ accounted for every symptom associated

11   with her fatty liver disease. There is no clear indication that he accounted for

12   Plaintiff’s allegedly severe abdominal pain, confusion, or nausea. Because the ALJ’s

13   RFC decision is devoid of any discussion of these symptoms, the Court cannot find

14   the ALJ’s error was harmless.58

15   C.      Development of the record is likely necessary.

16           The Court makes no opinion as to whether Plaintiff will be successful on

17   remand. People with fatty liver disease may not exhibit any symptoms.59 It is unclear

18   which, if any, of Plaintiff’s symptoms can be attributed to her fatty liver diagnosis.60

19   Some of the medical evidence indicates a connection between Plaintiff’s abdominal

20

21
     53   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
22   54   Id. at 1115 (internal quotation marks omitted).
     55   See Smolen, 80 F.3d at 1290.
23   56   See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).
     57   AR 18.
24   58   See Lewis, 498 F.3d at 911.
     59   Fatty Liver Disease, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/15831-fatty-
25        liver-disease.
     60   Defendant states that the record does not establish that Plaintiff’s fatty liver disease caused
26        significant work-related limitations, and lists reasons that the record does not support such a
          finding. ECF No. 15 at 3. However, the Court can evaluate the ALJ’s decision only on the grounds
27        articulated by the ALJ. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 8
1    pain and her fatty liver disease,61 while other medical evidence indicates that

2    Plaintiff’s abdominal pain may not be connected to her fatty liver disease.62 If an

3    ALJ is unable to clearly determine “the effect of an impairment or combination of

4    impairments on the individual’s ability to do basic work activities, the sequential

5    evaluation process should not end with the not severe evaluation step. Rather, it

6    should continue.”63 Since it is not clear from the record whether Plaintiff’s symptoms

7    can be fairly attributed to Plaintiff’s diagnosis and what affect those symptoms may

8    have on her daily activities, development of the record is likely appropriate.64

9    D.      The Court will not address Plaintiff’s remaining allegations of error.

10           Plaintiff also claims that the ALJ erred in discounting her medical providers

11   and Plaintiff’s subjective testimony. If the ALJ determines that Plaintiff’s fatty liver

12   disease is severe, or severe in combination with other impairments, the ALJ may

13   need to re-evaluate Plaintiff’s credibility as well as the credibility of her medical

14   providers. Further development of the record may also impact these analyses.

15   Therefore, the Court need not address Plaintiff’s remaining allegations of error.

16                                        IV.     CONCLUSION

17           The Administrative Law Judge did not evaluate the effect, if any, of Plaintiff’s

18   fatty liver disease on her ability to work. Upon remand, all medically determinable

19   impairments must be evaluated. If the ALJ cannot determine which symptoms may

20   be fairly attributed to Plaintiff’s fatty liver disease, and what effects those symptoms

21

22   61   See e.g., AR 819 (noting the diagnosis of fatty liver and stating “female presented for abnormal
          liver imaging . . . . She had [abdominal pain] in 2008, when she had imaging . . . intermittent
23        [abdominal pain] which is sharp in nature and not associated with food. It is associated with
          nausea . . . . ).
24   62   See e.g., 503 (noting that the cause of Plaintiff’s symptoms was unclear); AR 551 (noting that
          Plaintiff was frustrated because she did not know the cause of her abdominal pain); AR 850
25        (attributing severe abdominal pain to IBS).
     63   SSR 85-28.
26   64   Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000); see Smolen, 80 F.3d at 1292 (concluding
          that the ALJ was required to determine whether a combination of impairments could have
27        reasonably caused fatigue).



               ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 9
1    have on her ability to work, the ALJ shall further develop the record.65 While the

2    Plaintiff may not be successful in proving she is disabled, consideration of Plaintiff’s

3    fatty liver disease is necessary to determine whether Plaintiff is disabled as defined

4    by the Social Security Act.

5    Accordingly, IT IS HEREBY ORDERED:

6            1.      Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.

7            2.      The Commissioner’s Motion for Summary Judgment, ECF No. 15, is

8                    DENIED.

9            3.      The Clerk’s Office shall enter JUDGMENT for Plaintiff.

10           4.      This matter is REMANDED to the Commissioner of Social Security for

11                   further proceedings consistent with this decision and sentence four of

12                   42 U.S.C. § 405(g).

13           5.      The case shall be CLOSED.

14           IT IS SO ORDERED. The Clerk’s Office is directed to file this Order, enter

15   Judgment for Plaintiff, provide copies to all counsel, and close the file.

16           DATED this 5th day of August 2019.

17
                                          s/Edward F. Shea_____________
18                                       EDWARD F. SHEA
                                 Senior United States District Judge
19

20

21

22

23

24

25

26

27   65   Harman, 211 F.3d at 1178; see Smolen, 80 F.3d at 1292.



             ORDER RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 10
